Citation Nr: 0735905	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a urinary tract 
disability, including as a result of exposure to Agent Orange 
and/or secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from August 1970 to August 1972.  He served 
in the Republic of Vietnam during the Vietnam era and was the 
recipient of the Purple Heart, among other awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This matter was before the Board in September 2003, March 
2006 and May 2007, and was then remanded for further 
development.  


FINDING OF FACT

Competent medical evidence does not indicate that a urinary 
disability, diagnosed as recurrent urinary tract infections, 
is causally related to the veteran's military service, 
including exposure to Agent Orange, or a service-connected 
disability.


CONCLUSION OF LAW

A urinary disability was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in January 
2004, March 2004, and April 2006, after the initial 
adjudication of his claim in the January 2002 rating decision 
at issue.  But in Pelegrini II, the Court clarified that in 
these type situations, where the veteran did not receive VCAA 
notice until after the initial adjudication of his claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew, as if that initial decision 
was not made.  Rather, VA need only ensure the veteran 
receives or since has received VA content-complying notice 
such that he is not prejudiced.  The Court more recently 
addressed what must occur when there are these type timing 
errors in provision of the VCAA notice, to avoid unduly 
prejudicing the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, the RO readjudicated the claim and sent 
him supplemental statements of the case (SSOCs) in November 
2005, December 2006 and July 2007, following the VCAA notice 
compliance actions.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notices.  His representative submitted written 
argument on his behalf in October 2007.  Therefore, there is 
no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis in 
original).  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in 
September 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to establish service connection on a secondary 
basis, there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time since service, then he/she is 
entitled to service connection on a presumptive basis, even 
though there is no record of the disease during service.  38 
C.F.R. §§ 3.307. 3.309(e) (2007).  Veterans who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 (Vietnam Era), shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of 
non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Analysis

With respect to Hickson/Wallin element (1), current 
disability, a September 2006 VA examination diagnosed 
recurrent urinary tract infections.  The first Hickson/Wallin 
element has been satisfied.

The service medical records show complaints of painful 
urinary both secondary, and not secondary to, gonorrhea (see 
service medical records dated in November 1967 and February 
1971).  In addition, the veteran's DD 214 confirms that he 
served in the Republic of Vietnam.  Therefore, Hickson 
element (2) is met.  

Wallin element (2) has also been met.  Service connection is 
in effect for prostate cancer.  

Now the Board will discuss the final Hickson/Wallin element, 
medical nexus.  In this case, there is no competent medical 
evidence etiologically linking the veteran's urinary tract 
infections to his military service or his service-connected 
prostate cancer.  The September 2006 VA examiner opined that 
it was less likely than not that the veteran's complaints of 
painful urination in service were related to his current 
urinary tract infections.  The examiner indicated that the 
opinion was based on the time that had elapsed between both 
events.  In addition, the same VA examiner, in a June 2007 
addendum, opined that the urinary tract infections were not 
related to the service-connected prostate cancer.  The VA 
examiner pointed to the fact that the veteran began having 
urinary tract infections in 1967, almost 40 years before his 
diagnosis of prostate cancer.  Thus, it was unlikely that the 
two were in any way related.  There has been no medical 
opinion offered in response to contradict these medical 
conclusions against service connection.

Therefore, the only evidence in support of the veteran's 
claim are his statements.  However, it is now well 
established that his lay statement on medical matters, such 
as etiology, is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons without medical training are not competent to offer 
opinions on medical matters such as diagnosis or etiology); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Finally, the Board notes that because urinary tract 
infections do not enjoy the presumption of service incurrence 
under 38 C.F.R. § 3.309(e), the Agent Orange presumptions are 
not applicable as to this claim.  The VA examiner, in 
September 2006, reported that there was no evidence she was 
aware of that indicated that urinary tract infections are 
related to herbicide exposure.  

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's urinary tract 
infections and his Agent Orange exposure and/or his service-
connected prostate cancer is entirely medical in nature.  
Just as the veteran himself is not competent to offer medical 
opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent medical evidence of 
record, the VA examiner's September 2006 and June 2007 
opinions, is clearly against the veteran's claim.  The 
veteran has submitted no competent medical evidence in 
support of his claim, despite being specifically requested to 
do so.  See the January 2004, March 2004 and April 2006 VCAA 
letters.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a urinary 
disability, including as due to Agent Orange exposure and/or 
secondary to service-connected disability.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a urinary tract 
disability, including as a result of exposure to Agent Orange 
and/or secondary to service-connected disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


